Citation Nr: 1300715	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  05-32 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to January 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Newark, New Jersey RO.  In September 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In November 2007 and in December 2008, the case was remanded for additional development.  In August 2009 and in October 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of service connection for a low back disability.  In October 2011, the case was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Under 38 C.F.R. § 19.37 (2012), evidence received by the agency of original jurisdiction (AOJ) after the records have been transferred to the Board for appellate consideration will be forwarded to the Board if it has bearing on the appellate issues.  The Board will then determine, in accordance with 38 C.F.R. § 20.1304(c) (2012), what action is required with respect to the additional evidence.

A review of the claims file shows that in November 2012, before the Veteran's case was forwarded by the RO to the Board, the Veteran submitted to the RO his narrative statement concerning both issues on appeal.  Later in November 2012, the statement was forwarded to the Board by the RO without initial RO consideration.  Inasmuch as the statement provides the Veteran's account of how the disabilities in question were incurred, it is pertinent to his claims, and must be considered in the adjudication of the claims.  It has not been considered by the RO in the first instance; such is necessary.    

Regarding the left knee claim, the earliest left knee treatment records associated with the record are dated in 2002; earlier treatment records would likely contain pertinent (and perhaps critical) information.  The record reveals that the Veteran has been treated by two 'Dr. G.'s', one being Abner Gershon, M.D., a radiologist who X-rayed his spine in November 2004, the other, Alfred Greisman, M.D., an orthopedist (first name found by internet search of last name), located in Red Bank, New Jersey (as the Veteran had indicated in November 2004),.  The Veteran had also indicated in November 2004 that in the fall of 1990 Dr. Greisman provided him treatment for left knee.  The Board's  December 2008 remand, in part, was to secure Dr. Greisman's records since 1990. In January 2009, the RO requested the Veteran to provide a consent for VA to obtain 'Dr. G's' records.  

In August 2012, the RO asked the Veteran to provide consent for VA to obtain Dr. Gershon's records from 1990 to present.  Then, in October 2012, the RO attempted to obtain from Dr. Gershon all medical records of treatment he had provided the Veteran between January 1990 and October 2012, concerning the Veteran's left knee and low back disability claims, after the Veteran authorized the RO to do so in August 2012.  A duplicate of a November 2002 radiographic report from Dr. Gershon, concerning the Veteran's lumbar spine, was later received.  In December 2012, Dr. Gershon's office indicated that no other relevant records are available.  

The RO has not sought records of the treatment the Veteran received from Dr. Greisman (which was the purpose of the December 2008 remand).  Because the records are potentially critical in this matter a remand for such action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's cooperation will be necessary for such development of the evidentiary record (i.e., he will have to provide authorization for the release to VA of his medical records from Dr. Greisman).  He is advised that under 38 C.F.R. § 3.158(a), if evidence requested in conjunction with a claim for VA benefits is not received within a year of the request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.  The RO must secure from orthopedist Alfred Greisman, M.D. of Red Bank, New Jersey the complete clinical records of all evaluations and treatment he has provided to the Veteran (apparently since 1990).  The Veteran must assist in the matter by providing an authorization for release of Dr. Greisman's records to VA.  Development for such records should proceed to its logical conclusion (i.e., if, for example, Dr; Greisman's practice has merged with, or has been acquired by, another orthopedic practice, the records should be sought at that source).  Any further development suggested by records received from Dr. Greisman  (e.g. obtaining records of any further evaluations or treatment identified in Dr. Greisman's records) should be completed.  

2.  When the development requested above is completed, the RO should readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) (encompassing all evidence received since the last SSOC), and afford the Veteran and his representative the opportunity to respond.  If the Veteran fails to provide releases for records from Dr. Greisman, the claim of service connection for a left knee disability must be adjudicated under 38 C.F.R. § 3.158(a).  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

